DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating pipe and temperature sensor disposed in the compressor unit lubrication station and the expander unit lubrication station (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 should be amended to -A rapid-response energy storage system, comprising: and air storage chamber, a compressor unit-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 2 should be amended to -the inlet of the heating pipe [[inside]] in the compressor unit lubrication station-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitation "the heat pipe" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The applicant should note the term “the heat pipe” is also found in line 10.
Claims 2-7 and 9 are rejected due to their dependence on claim 1.

Regarding claim 10:
The claim recites the limitation "the oil temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The applicant should note the term “the oil temperature” is also found in line 8.
The claim recites the limitation "the oil temperature" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The applicant should note the term “the oil temperature” is also found in line 17.
The claim limitation “the oil temperature” in lines 25 and 27 are unclear. These limitations are unclear because a first and second oil temperature have been established in the claim and its unclear which temperature the “oil temperature” limitations of lines 25 and 27 refer to. For this reason, the claim is unclear. For the sake of examination, the office has assumed these limitations refer to the second oil temperature established in line 22.
The claim limitation “the oil temperature” in lines 34 and 36 are unclear. These limitations are unclear because a first and second oil temperature of the compressor unit lubrication station have been established in the claim and it’s unclear which temperature the “oil temperature” limitations of lines 34 and 36 refer to. For this reason, the claim is unclear. For the sake of examination, the office has assumed these limitations refer to the second oil temperature established in line 31.

Allowable Subject Matter
Claims 1-7, 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Furthermore, the prior art of record does not teach “ the compressor unit lubrication station, the compressor unit oil pump, an oil way inside the compressor unit and a high-temperature side of the compressor unit oil cooler are sequentially connected end to end to form a first oil circulation loop; and the expander unit lubrication station, the expander unit oil pump, an oil way inside the expander unit and a high-temperature side of the expander unit oil cooler are sequentially connected end to end to form a second oil circulation loop” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; and
the prior art of record does not teach “S1.2, judging whether the first oil temperature of the compressor unit lubrication station is not less than a first temperature threshold, if the oil temperature of the compressor unit lubrication station is not less than the first temperature threshold, then proceeding to the operation S1.3, and if the oil temperature of the compressor unit lubrication station is less than the first temperature threshold, then proceeding to the operation S1.1; S1.3, starting an electric motor and a compressor unit oil pump, and proceeding to the operation S1.4” and “S2.2, judging whether the second oil temperature of the expander unit lubrication station is not less than a third temperature threshold, if the oil temperature of the expander unit lubrication station is not less than the third temperature threshold, then proceeding to the operation S2.3, and if the oil temperature of the expander unit lubrication station is less than the third temperature threshold, then proceeding to the operation S2.1; S2.3, opening a regulating valve and starting an expander unit oil pump, and proceeding to the operation S2.4” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US 2018/0320927 to Yamamoto et al. (see the oil supply line 7 for coiling the compressor 3), US patent number 4,227,862 to Andrew et al. (see the lubricant through the compressor as shown in line 16 and temperature sensor 62) and US patent application publication number 2011/0000227 to Kamiya (see lubricant pump 14 and corresponding fluid line).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                          /DEVON C KRAMER/  Supervisory Patent Examiner, Art Unit 3746